    

EXHIBIT 10.7.2
Executive Version


AMENDMENT NO. 2
AMENDMENT NO. 2 dated as of December 21, 2015 (this “Amendment”) to the
Revolving Credit and Guaranty Agreement dated as of May 16, 2014 (as previously
amended, the “Existing Credit Agreement”) among Etsy, Inc. (the “Borrower”), the
GUARANTORS party thereto, the LENDERS party thereto (the “Lenders”) and Morgan
Stanley Senior Funding, Inc., as Agent (the “Agent”).
W I T N E S S E T H :
WHEREAS, the parties hereto desire to amend the Existing Credit Agreement as set
forth herein.
NOW, THEREFORE, the parties hereto agree as follows:
Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Amended Credit Agreement
(as defined below) has the meaning assigned to such term in the Amended Credit
Agreement. Each reference in the Existing Credit Agreement to “this Agreement”,
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference,
and each reference in any other Loan Document to “the Credit Agreement”,
“thereof”, “thereunder”, “therein” or “thereby” or any other similar reference
to the Existing Credit Agreement shall, from the Amendment Effective Time, refer
to the Existing Credit Agreement as amended hereby (the “Amended Credit
Agreement”). For the avoidance of doubt, this Amendment shall constitute a “Loan
Document” for all purposes under the Amended Credit Agreement.
SECTION 2    . Amendments. Effective as of the Amendment Effective Time (as
defined below):
(a)    Section 1.01 of the Existing Credit Agreement is hereby amended to add
the following definitions in appropriate alphabetical order:
“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of December
21, 2015.
“Approved Investment Policy ” means that certain “Etsy Investment Objective and
Policy Guidelines” delivered to the Administrative Agent prior to the execution
of Amendment No. 2 (without giving effect to any subsequent amendments or
modifications thereto).
(b)    The definition of “Permitted Investments” in Section 1.01 of the Existing
Credit Agreement is hereby amended by (i) deleting the “and” at the end of
clause (e) thereof, (ii) replacing the “.” at the end of clause (f) thereof with
“; and”, and (iii) inserting a new clause (g) that provides “investments not
included in clauses (a) through (f) above, but that are permitted pursuant to
the terms of the Approved Investment Policy”.
(c)    Section 6.04(f) of the Existing Credit Agreement is hereby amended and
restated as follows:
“the Borrower may (i) repurchase its Equity Interests owned by employees of the
Borrower or its Subsidiaries or make payments to employees of the Borrower or
its Subsidiaries upon termination of employment in connection with the exercise
of stock options, stock appreciation rights or similar equity incentives or
equity based incentives pursuant to management incentive plans or in connection
with the death or disability of such employees or (ii) pursuant to and in
accordance with stock option plans or other compensation benefit plans, retain
its Equity Interests to satisfy withholding obligations in connection with
equity based compensation plans (and pay such withholding obligations on behalf
of holders of its Equity Interests), in an aggregate amount (for all payments
pursuant to this clause (f)) not to exceed $10,000,000 in any fiscal year and
$30,000,000 in the aggregate; and”

    





--------------------------------------------------------------------------------




(d)    Section 6.06 of the Existing Credit Agreement is amended (i) by deleting
the “and” at the end of clause (g) thereof, (ii) by inserting a new clause (h)
that shall provide “Investments in Cash and Permitted Investments; and”, and
(iii) by renumbering clause (h) as clause (i).
(e)    The second sentence of Section 3.04(a) of the Existing Credit Agreement
is hereby amended by (i) deleting the words “As of the Amendment No. 1 Effective
Date, ” and (ii) replacing the word “other” with the word “Other”.
(f)    Section 3.05(c) of the Existing Credit Agreement is hereby amended by
deleting the words “As of the Amendment No. 1 Effective Date, ”.
(g)    Section 3.12 of the Existing Credit Agreement is hereby amended by
deleting the words “as of the Amendment No. 1 Effective Date”.
(h)    Section 3.14 of the Existing Credit Agreement is hereby amended by
deleting the words “As of the Amendment No. 1 Effective Date, ”.
(i)    Schedule 3.12 of the Disclosure Letter to the Credit Agreement is hereby
amended in the form separately provided to the Administrative Agent on the date
hereof.
SECTION 3    . Representations of Obligors. The Obligors represent and warrant
that (i) the representations and warranties of the Obligors set forth in Article
3 of the Credit Agreement are true and correct in all material respects on and
as of the Amendment Effective Time; provided that (x) to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date and (y) in
each case such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified by “materiality”,
“material adverse effect” or similar language, in the text thereof; and (ii) no
Default shall have occurred and be continuing as of the Amendment Effective
Time.
SECTION 4    . Effectiveness of Amendments. This Amendment shall become
effective upon receipt by the Agent of a counterpart hereof signed by each
Obligor and the Required Lenders (such time, the “Amendment Effective Time”).
SECTION 5    . Certain Consequences Of Effectiveness.
(a)    Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent, the
Collateral Agent, any Guarantor or any other party under the Existing Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.
(b)    Nothing herein shall be deemed to entitle the Borrower or any Guarantor
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document in similar or different
circumstances.
SECTION 6    . Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
SECTION 7    . Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery by
facsimile of an executed counterpart of a signature page to this Amendment shall
be effective as delivery of an original executed counterpart hereof.

    
2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


ETSY, INC.,
as Borrower
By:
/s/ Kristina Salen
 
Name:
Kristina Salen
 
Title:
CFO
 
 
 





JARVIS LABS, INC.,
As Guarantor
By:
/s/ Chad Dickerson
 
Name:
Chad Dickerson
 
Title:
CFO








    

--------------------------------------------------------------------------------








MORGAN STANLEY SENIOR FUNDING, as Agent
By:
/s/ Jonathan Kerner
 
Name:
Jonathan Kerner
 
Title:
Vice President






    

--------------------------------------------------------------------------------






MORGAN STANLEY BANK, N.A.,
as Lender
By:
/s/ Jonathan Kerner
 
Name:
Jonathan Kerner
 
Title:
Authorized Signatory


    

--------------------------------------------------------------------------------








GOLDMAN SACHS BANK USA,
as Lender
By:
/s/ Jerry Li
 
Name:
Jerry Li
 
Title:
Authorized Signatory




    

--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A.,
as Lender
By:
/s/ Bruce S. Borden
 
Name:
Bruce S. Borden
 
Title:
Executive Director




    